        Case 1:19-cv-00735-CKK Document 27 Filed 01/02/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL LAW ENFORCEMENT
OFFICERS ASSOCIATION,

                                Plaintiff,
                                                         Civil Action No. 19-735 (CKK)
v.

MARGARET WEICHERT, et al.,

                                Defendants.



                      JOINT MOTION FOR EXTENSION OF TIME

       Pursuant to this Court’s Order dated November 27, 2019, the parties request that the

briefing schedule entered by the Court, which they had originally proposed, be amended with

an extension for the dates on which the parties must file their supplemental briefs. The parties

request that:

       On or before January 13, 2020, the parties will file cross-briefs addressing the issues

raised in the Court’s November 4, 2019 decision; the current due date is January 6, 2020;

       On or before January 24, 2020, the parties will file cross-reply briefs; the current due

date is January 17, 2020.

       The parties apologize for not filing this four business days before the due date, as

required by this Court’s March 20, 2019 Order. It did not become apparent until today that the

additional time would be needed. The requested extension is due in part to the agency’s need

for additional time, given that one of the agency counsel very involved in this case just suffered

the death of a close relative. For that reason, Plaintiff joins this motion.
           Case 1:19-cv-00735-CKK Document 27 Filed 01/02/20 Page 2 of 4



       Defendant has previously requested three extensions of time, all for good cause shown.

Plaintiff has requested none. The need for this extension is to ensure that the parties can

provide thorough briefs to the Court on the issues identified by the Court.

       Therefore, for the foregoing reasons, the parties request that this joint motion be

granted.

Dated: January 2, 2020                        Respectfully submitted,


                                              /s/ Ryan E. Griffin
                                             Ryan E. Griffin,
                                             D.C. Bar Number 1007078
                                             Daniel M. Rosenthal,
                                             D.C. Bar Number 1010473
                                             James & Hoffman, P.C.
                                             1130 Connecticut Avenue, NW, Suite 950
                                             Washington, DC 20036
                                             (202) 496-0500
                                             (202) 496-0555 (fax)
                                             regriffin@jamhoff.com
                                             dmrosenthal@jamhoff.com

                                             Counsel for Plaintiff



                                             JESSIE K. LIU
                                             D.C. Bar #472845
                                             United States Attorney
                                               for the District of Columbia

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division

                                              /s/ Marina Utgoff Braswell
                                              MARINA UTGOFF BRASWELL
                                              D.C. Bar #416587
                                              Assistant United States Attorney,
                                              United States Attorney’s Office
                                              Civil Division
                                               555 4th Street, N.W.
                                              Washington, D.C. 20530
Case 1:19-cv-00735-CKK Document 27 Filed 01/02/20 Page 3 of 4



                            Tel: (202) 252-2561
                            Marina.Braswell@usdoj.gov

                            Counsel for Defendant
            Case 1:19-cv-00735-CKK Document 27 Filed 01/02/20 Page 4 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 FEDERAL LAW ENFORCEMENT
 OFFICERS ASSOCIATION,

                                     Plaintiff,
                                                              Civil Action No. 19-735 (CKK)
 v.

 MARGARET WEICHERT, et al.,

                                     Defendants.


                                                   ORDER

          Upon consideration of the joint motion for extension of time, and for good cause shown, and it

appearing to the Court that the granting of the joint motion would be just and proper, it is by the Court

this       day of          , 2020,

          ORDERED that the Joint Motion for Extension of Time be, and it hereby is, granted; and it is

further

          ORDERED that the following amended briefing schedule will apply in this case:

           On or before January 13, 2020, the parties will file cross-briefs addressing the issues

 raised in the Court’s November 4, 2019 decision;

           On or before January 24, 2020, the parties will file cross-reply briefs


                                                          UNITED STATES DISTRICT JUDGE
